DAY, J.
1. In the furtherance of justice, the fiction of a corporate entity may be disregarded where the corporation is so controlled and its affairs so conducted as to make it merely an instrumentality for the purpose of evading and circumventing a state law.
2. Where a statute forbids the issuing; of an' insurance agent’s license unless the applicant be a resident of the state, and the super- ^ intendent of insurance, pursuant to adminis-1 trative precedent and in the exercise of a sound discretion, has denied a license to a domestic insurance corporation, the majority of whose capital stock is owned by the holder of a foreign insurance broker’s license, upon the ground that the fiction of the domestic corporate entity is sought to be used as a means of circumventing the statute by such holder of a foreign insurance broker’s license, a writ of mandamus seeking to compel the superintendent of insurance to issue such license will be denied.
(Marshall, CJ., . Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.)